Citation Nr: 1533635	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable disability rating for status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is of record.

The Board remanded these matters in June 2014 for further evidentiary development.  The RO continued the denial of the claims as reflected in the March 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's sleep apnea had its onset during active military service.  

2.  The preponderance of the evidence shows that the Veteran's right inguinal hernia repair has not been manifested by a hernia and the need for a truss or belt at any time during the appeal period. 

3.  The evidence shows that the Veteran's residual scar status post right inguinal hernia repair more closely approximates a superficial and painful scar on examination throughout the appeal period, with no evidence of limitation of motion or function due to the scar. 


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, sleep apnea was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a compensable disability rating for status post right inguinal hernia repair have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 7338 (2014).  

3.  Entitlement to a separate 10 percent disability rating for scar status post right inguinal hernia repair has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's service connection claim for obstructive sleep apnea, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in April 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected right inguinal hernia has increased in severity.  He was notified of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  Furthermore, the letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports dated in April 2008, February 2011, and August 2014, lay statements from the Veteran, his wife, and two service members, and a transcript of the February 2013 Board hearing.

The VA examination reports reflect that the examiners obtained an oral history and evaluated the Veteran with respect to his status post right inguinal hernia repair.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  The VA examiners in February 2011 and August 2014 reviewed the claims.  However, it is unclear whether the April 2008 VA examiner reviewed the claims file as part of the examination.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's status post right hernia repair based on the Veteran's statements during the examination.  Accordingly, the VA examinations are adequate for rating purposes. 

This issue was remanded in June 2014 to obtain any private treatment records at Lackland Air Force Base and to provide the Veteran with another VA examination to determine the current severity of his service-connected status post right inguinal hernia repair.  Private treatment records from the 59th Medical Wing at Lackland Air Force Base between May 2011 and July 2014 were associated with the claims file in September 2014.  The claims file also contains a VA examination report dated in August 2014 that documents the Veteran's symptoms with respect to his status post right inguinal hernia to include any effects on employment.  The examiner addressed the issues raised by the Board in the June 2014 remand.  Accordingly, the Board finds that there has been substantial compliance with June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development.

II.  Criteria and Analysis for Service Connection Claim

The Veteran contends that his sleep apnea had its onset during active military service.  Specifically, he asserts that he experienced snoring, gulping for air and daytime fatigue during service with continuous symptoms since service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for sleep apnea, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A February 2006 sleep study reveals that the Veteran was diagnosed with severe obstructive sleep apnea syndrome.  The August 2011 and August 2014 VA examinations also show that the Veteran has a current disability of obstructive sleep apnea.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records reveals no complaints of, symptoms of, or a diagnosis of sleep apnea.  The Veteran did not report any symptoms of sleep apnea such as snoring, gasping for air while sleeping or daytime fatigue as part of the Report of Medical History in January 1996.  The January 1996 separation examination did not document a diagnosis of sleep apnea or discuss any symptoms of sleep apnea.  

With respect to the issue of whether the Veteran's sleep apnea is related to service, the record contains two negative opinions.  The VA examiner in August 2011 determined that the Veteran's sleep apnea is less likely than not incurred in or caused by sarcoidosis that was treated in service.  The examiner explained that there was one episode of sarcoidosis in 1984 that resolved after treatment.  X-rays conducted by VA after 2008 were all within normal limits and three pulmonary function tests performed since 2008 were within normal limits.  Accordingly, he determined that the Veteran's obstructive sleep apnea and presentation of sarcoidosis in 1984 are not related.  The VA examiner in August 2014 determined that based on the available medical records, it is less likely than not the Veteran's obstructive sleep apnea was incurred in or caused by military service.  The examiner noted that she reviewed the lay statement from his wife and two service members who served with him during service.  However, she observed that there was no evidence in the service treatment records of complaints or reports of symptomatology to include snoring, daytime sleepiness, restless sleep, periods of silence terminated by loud snoring, fatigue, poor concentration, nocturnal angina or awakening with the sensation of choking, gasping, or smothering.  There is no objective evidence of sleep apnea in service or in the years proximal to military service.  The first documentation of sleep apnea is evidenced in the sleep study conducted in February 2006.  The examiner appears to discount the lay statements from his wife and fellow service members as the symptoms were also not documented in the medical records during service or soon after service.  

The evidence of record shows that the Veteran and his wife contend that he has had continuous symptoms of sleep apnea, such as snoring, gulping for air and daytime fatigue, since active military service.  Furthermore, the record contains lay statements from two service members that served with the Veteran and had an opportunity to observe the Veteran's symptoms of loud snoring and making choking sounds.  They noted that no one wanted to share a room with him when they traveled because of his loud snoring.  The Veteran and his wife are competent and credible to report the onset and recurrent or persistent nature of his symptoms of sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The service members are also competent to report observing the Veteran's symptoms of sleep apnea during service.  The Board has determined that there is nothing in the record that contradicts the assertions of symptoms of sleep apnea in service and continuous symptoms of sleep apnea since discharge from service or indicates that these statements are not credible.  

The Board finds the lay statements from the Veteran, his wife and the fellow service members are persuasive that the Veteran had symptoms of snoring and choking while sleeping during service with continuous symptoms since service.  Further, the VA examiner in August 2014 notes that snoring and daytime sleepiness are the most common presenting complaints of obstructive sleep apnea.  Additional symptoms include periods of silence terminated by snoring, fatigue, and awakening with a sensation of choking, gasping, or smothering.  As these are symptoms reported by the Veteran and observed by his wife and two service members, the evidence shows that these symptoms are related to his current diagnosis of sleep apnea.  

In light of the foregoing, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current sleep apnea as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's sleep apnea is related to active military service.  Accordingly, entitlement to service connection for sleep apnea is warranted.

III.  Criteria and Analysis for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's status post right inguinal hernia repair is currently evaluated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7338 (2014).  Under this diagnostic code, a noncompensable rating is warranted for small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted in cases of postoperative and recurrent inguinal hernia, readily reducible, and well supported by truss or belt.  A 30 percent rating is warranted in cases of small postoperative and recurrent, or unoperated irremediable, that is not well supported by truss or not readily reducible.  A 60 percent rating is warranted when there is large, postoperative, recurrent inguinal hernia, that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.

After a review of the evidence of record, the Veteran's status post right inguinal hernia repair most closely approximates small, reducible, or without true hernia protrusion.  A VA examination in April 2008 reveals that the Veteran had a right inguinal hernia repair two times with good results.  The examiner noted that there has not been recurrence of right inguinal hernia since the last repair in 1986.  Residuals of the operation are that the Veteran has some pulling with heavy lifting and some discomfort when he picks things up off the floor.  It does not interfere with his job or his home life.  The February 2011 VA examination report reveals that the Veteran's hernia repair times two had good results with no current symptoms.  Physical examination revealed that a current right inguinal hernia was not present.  During the August 2014 VA examination, the Veteran reported intermittent, sharp, cramp like pain lasting seconds to three minutes, worsening with core exercises, sexual intercourse, prolonged sitting (greater than 45 minutes), lifting, carrying, pushing or pulling great than five pounds, climbing ladders, and doing yard work.  Physical examination revealed that there was no current hernia detected and there was no indication for a supporting belt.  The hernia impacts his work due to increased pain with prolonged walking (greater than 20 minutes) and ascending/descending stairs.  

The Veteran testified at the February 2013 Board hearing that he experiences tenderness over the right inguinal area and he has a large gap across his lower abdomen and about a year and a half ago he felt a bulge there.  He noted that he had surgery last Thursday for another hernia.  The Veteran later clarified that the surgery was for an umbilical hernia that was in the middle of his abdomen.  A private surgical treatment record shows that the Veteran underwent a laparoscopic umbilical hernia repair in January 2013.  The Veteran also testified that he had some bulging over the lining of scar in the right inguinal area.  However, the medical records do not show that the Veteran currently has or had a right inguinal hernia at any time during the appeal period.  Specifically, a February 2013 private treatment record shows that the Veteran did not have a hernia on physical examination.  A November 2013 private treatment record also reveals that the Veteran did not have an inguinal hernia.  Furthermore, an August 2014 VA examination documents that there was no current hernia detected.  As the preponderance of the evidence shows that the Veteran did not have a current right inguinal hernia at any time during the appeal period, the Board concludes that the Veteran's right inguinal hernia more closely approximates a noncompensable disability rating for small, reducible, or without true hernia protrusion under Diagnostic Code 7338.

With respect to whether the Veteran is entitled to a separate compensable disability rating for his right inguinal scar, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 , were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his increased rating claim in February 2008.  Therefore, the Board will only consider the schedular criteria for scars in effect between August 2002 and October 2008. 

Prior to October 23, 2008, a scar that is superficial and painful on examination is entitled to a 10 percent disability rating under38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The April 2008 VA examiner observed that the Veteran has a superficial scar in the right inguinal area measuring 3.5 inches in length and .25 inches in width.  The scar has healed well.  There was no pain on examination, but there was mild tenderness on deep pressure.  There was no adherence to underlying tissue.  The scar was irregular, but not atrophic, shiny or scaly.  The scar was not unstable and there was no elevation or depression of the scar.  There was no inflammation, edema, or keloid formation.  The August 2014 VA examination report reveals that the Veteran reported pain beneath the herniarraphy scars.  Physical evaluation revealed that Veteran had a resolved asymptomatic scar status post right inguinal open herniorrhaphy.  The examiner determined that the scars were not painful or unstable with frequent loss of covering of skin over the scar.  The scar was linear and measured 14 by.4 cm.  She observed that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with scar.  The examiner concluded that the scar did not impact his ability to work.  The Veteran testified at the February 2013 Board hearing that he experiences tenderness in the right inguinal area to include the scar.  See Hearing Transcript at 4 and 12.  As the April 2008 VA examiner noted that the Veteran experienced tenderness over the superficial scar on examination and he testified that he still experiences tenderness near the scar at the February 2013 Board hearing, the Board concludes that the Veteran's residual scar, status post right inguinal hernia more closely approximates a 10 percent disability rating under Diagnostic Code 7804.

The Board has considered whether the Veteran is entitled to a disability rating in excess of 10 percent under other diagnostic codes for scars.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scar is not located on the head, face or neck, Diagnostic Code 7800 is not applicable.  Furthermore, Diagnostic Codes 7802 and 7803 provide for a maximum schedular rating of no more than 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2008).  Therefore, no discussion is necessary as to whether the Veteran's scar might be more appropriately rated under one of these diagnostic codes.

A 20 percent rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area exceeds 12 square inches (77 sq. cm.) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (2) (2008).  The evidence of record shows that the Veteran's scar, status post right inguinal hernia repair is not deep or manifested by limited motion with a scar area in excess of 12 square inches (77 square centimeters).  

Diagnostic Code 7805 directs the Board to rate a scar based on the limitation of function of the affected part - the right inguinal area, in this case.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The VA examinations in April 2008 and August 2014 reflect that the scar does not limit motion or function.  Thus, a disability rating in excess of 10 percent under Diagnostic Code 7805 is not warranted.


The evidence of record shows that status post right inguinal hernia repair and the associated scar has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected status post right inguinal hernia repair is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of right inguinal hernia with the established criteria found in the rating schedule for inguinal hernia and scars show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence shows that it has not marked interference with employment that is not already contemplated in the rating schedule, necessitated frequent periods of hospitalization, or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for sleep apnea is granted. 

Entitlement to a compensable disability rating for status post right inguinal hernia repair is denied.

Entitlement to a separate 10 percent disability rating for residual scar status post right inguinal hernia repair is granted. 




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


